MEDINA, Circuit Judge.
I dissent. The Rules make provision for discovery proceedings against a party, in addition to laying out a pattern of procedure to be followed where it is desired to take the deposition of a witness. Here plaintiff chose to adhere to its indefensible position that it might disregard entirely the direction that as plaintiff it submit itself for examination, and the dismissal followed, as provided in Rule 37. The ruling, which I think implicit in Judge Bruchhausen’s decision, that the notice to plaintiff embraced those in charge de facto as well as those guiding plaintiff’s destiny de jure, appeals to me as sound common sense.
This stale claim has been cluttering up the docket for many years. Experience teaches that the net result of the action now taken will be a period of shadow boxing, having little to do with a decision of the issues on the merits. And I cannot get out of my mind the notion that the position taken by plaintiff before Judge Bruchhausen, and the prosecution of this appeal, have no other purpose than to bring such pressure against those prejudiced by delay in the settlement of the Marshall E. Tulloch estate, and by the withholding in escrow of a substantial part of the money paid on the sale to Bridgeport Brass Company of the capital stock of National Cored Forgings, Inc. (the successor by merger of Marloch Manufacturing Corporation and the Greenport Basin and Construction Company), that some settlement will eventuate by which an infinitesimal part of the $6,000,000 claimed in the complaint will be paid as the price of releasing the balance of the fund.
In any event, I fear we are taking some of the teeth out of a phase of the discovery procedure provided by the Rules, which is quite as essential to the “just, speedy, and inexpensive determination of every action”, Rule 1, as is the broad scheme of taking depositions, and bringing the facts out in the open,
I have already taken occasion to comment on “artful maneuvers and procedural sallies which serve little purpose other than to throw sand in the judicial machinery” and to induce payments for what is euphemistically called “nuisance value,” Lyons v. Westinghouse Electric Corporation, 2 Cir., 222 F.2d 184, 194; and I think that is what we have before us here. It is idle to talk about bringing the court calendars up to date, unless we are to be more realistic about clearing out the dead wood.